Citation Nr: 0934126	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  08-13 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  

2.  Entitlement to a permanent and total disability 
evaluation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to 
January 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 9, 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

A hearing was held before the undersigned Veterans' Law Judge 
in May 2009 and a transcript of this hearing is of record.  
At that hearing, the Veteran submitted additional evidence, 
but waived RO review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a total disability 
rating based on individual unemployability (TDIU), as well as 
entitlement to a permanent and total disability evaluation.  

The Veteran testified at his May 2009 hearing that his 
service connected disabilities incapacitate him.  

In support of his claim, the Veteran has submitted an August 
2008 letter from his treating physician, Dr. "S.R.", who 
has stated that the Veteran suffers from several permanent, 
chronic medical conditions; that his chronic pain results in 
difficulty with mobility, dexterity, and prolonged standing 
and sitting; and that he is permanently disabled and unable 
to maintain the usual duty requirements of his job as a 
security guard.  He also submitted a July 2007 letter in 
which Dr. S.R. reported that the Veteran has multiple medical 
problems and is unable to maintain the duty requirements of 
his job.  She stated that she supported his claim for 
unemployability.

The Veteran has also submitted information from his former 
employer indicating that he ended his employment in April 
2009 for medical reasons.  

While this evidence supports a finding that the Veteran 
suffers from serious impairment due to disabilities and that 
he may no longer be able work as a security guard, it is not 
clear from the evidence of record whether the Veteran is 
precluded from obtaining all substantially gainful employment 
by his service connected disabilities or whether his service 
connected disabilities are totally and permanently 
incapacitating.  Therefore, the case must be remanded to 
afford the Veteran a VA examination and obtain a VA medical 
opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should schedule the Veteran for 
a VA examination of his service connected 
disabilities.  The examiner should note 
any functional impairment caused by the 
Veteran's disabilities, including a full 
description of the effects of his 
disability upon his ordinary activities, 
if any.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

The examiner is asked to answer the 
following questions:

a.  First, the examiner should render 
an opinion as to whether it is at least 
as likely as not (fifty percent or 
greater) that the Veteran's service 
connected disabilities alone, without 
reference to any other non-service 
connected disabilities, preclude the 
Veteran from getting or maintaining 
substantially gainful employment.

b.  Secondly, the examiner should 
render an opinion as to whether it is 
at least as likely as not (fifty 
percent or greater) that the Veteran's 
service connected disabilities alone, 
without reference to any other non-
service connected disabilities, render 
the Veteran totally and permanently 
incapacitated.  

2.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

